Title: To James Madison from James Monroe, 20 May 1806
From: Monroe, James
To: Madison, James


                    
                        No. 49.
                        Sir
                        London May 20. 1806.
                    
                    I had supposed that it might be possible to have some conversation with Mr. Fox last night at his house, on our affairs, especially on his Note of the 16. instant; but in this I was mistaken. The occasion was not a favorable one being an assemblage of a vast crowd, and he apparently indisposed, as he retired early in the evening. I asked Sir Fras. Vincent the cause of the delay to which our affairs were exposed? He said it was not owing to Mr. Fox. As he did not mention the interview which he had promised to arrange for me, I concluded that he had not done it. I made no direct enquiry on that point but took occasion to remark that I presumed Mr Fox was not desirous of

meeting me ’till he was prepared to act. He replied that he was not authorised to say so, but would confer freely with him on the subject and inform me of the result. Alluding to our non-importation bill and presuming it had passed he said he thought it a strong measure. I thought otherwise and flattered myself that the distant period at which it was to commence would be considered by his government as I was satisfied it was intended by ours, as a strong proof of its disposition to arrange the business amicably. I told him that I was persuaded that if it had been Known early in the session of Congress that the Ministry had changed, no such measure would have been resorted to, as our government would most probably have deemed it unnecessary with the present Ministry, whose disposition was believed by it to be just and friendly towards the U. States. But as the subject had been taken up and acted on before the change was Known it seemed to be impossible for the Congress to dismiss it altogether, without incurring the suspicion either that the object was deemed unimportant by it, or that no effort would be made to support our rights: that the strongest proof which our government could give under existing circumstances of its friendly disposition towards G. Britain and of its confidence in a similar one in the present Ministry had been given by the late period to which the commencement of the act was postponed. He did not consider it as any obstacle to an amicable arrangement. I had much conversation with Lord Holland who told me frankly that he viewed that proceeding pretty much in the light that I did: that in fact there seemed to be no other way of acting than “by letting the affair down easily” after what had been done. I mention these remarks of Lord Holland from the circumstance of his being the near relative and confidential friend of Mr. Fox and an influential Member of Parliament.
                    From what I could collect I have been strengthened in the opinion which I communicated to you in my last that Mr. Fox’s Note of the 16th: was drawn with a view to a principal question with the U. States, I mean that of the trade with enemies colonies. It embraces it is true other objects, particularly the commerce with Prussia and the North generally, whose Ports it opens to neutral powers, under whose flag British Manufactures will find a market there. In this particular especially the measure promises to be highly satisfactory to the commercial interest, and it may have been the primary object of the government. You will observe that I have not considered the Note as a reply to mine, or as being any way connected with them. It was not communicated to me as such and it was evidently improper for me to consider it in that light. In directing the publication of it I have expressed no sentiment on the contents but left them to the criticism of the publick.
                    With respect to the delay to which I am exposed it is utterly out of my power to explain to you the cause. I have no reason to change the opinion which I have heretofore expressed of Mr. Fox’s disposition on the

subject, tho’ I have had no late communication with him. His present reserve is unfavorable, but it may be otherwise accounted for and on principles which are quite natural and therefore presumeable. He may have experienced more difficulties in the Cabinet than he had expected. Many of the Members may be indisposed to an arrangement on such terms as can be accepted; and most of them willing to postpone any decision untill the result of the proceedings in Congress is Known. Under these circumstances he may find it most eligible to avoid any further communication with me for the present. It becomes therefore very difficult if not altogether improper for me to press the business at this time. It seems to be my duty to postpone such pressure to the same epoch, that is, till the final proceedings of Congress are Known. I shall doubtless receive with them the instructions of the President on the whole subject, which I beg to assure you I shall use my utmost exertions to carry into effect. I am with great respect & esteem, Sir, Your very obedt. Servt.,
                    
                        Jas. Monroe
                    
                